 



Exhibit 10 (e)
IUE-CWA-GM-DELPHI
SPECIAL ATTRITION PROGRAM
Due to the extraordinary circumstances in the domestic auto industry and the
Delphi bankruptcy, the parties agree to the following special one-time program
(“The Program”):

1)   Delphi and the IUE-CWA agree on the following Special Attrition Program for
Delphi employees who are participants in the Delphi Hourly-Rate Employees
Pension Plan (“Delphi HRP”):

  a)   An attrition program will be run for Delphi employees as follows:

  i)   $35,000 for normal or early voluntary retirement retroactive to
October 1, 2005.     ii)   50 & 10 Mutually Satisfactory Retirement (MSR).

Provisions l.ai and l.aii will apply to employees who are eligible to retire by
or on January 1, 2007. Employees will be allowed to retire when their services
are no longer required but in any event no later than January 1, 2007.

  b)   Any employee with at least 26 and less than 30 years of credited service
regardless of age will be eligible for special voluntary placement in a
pre-retirement program under the following terms:

  i)   Employees electing this pre-retirement program must be eligible no later
than July 1, 2006.     ii)   Employees will retire without additional incentives
when they first accrue 30 years of credited service under the provisions of the
Delphi HRP.     iii)   The gross monthly wages while in the program will be:

  (1)   29 years credited service $2,900     (2)   28 years credited service
$2,850     (3)   27 years credited service $2,800     (4)   26 years credited
service $2,750

Wages will be paid weekly on an hourly basis (2,080 hours per year) and will
remain at that rate until 30 years of credited service is accrued. Employees
electing this program will be treated the same as protected status employees
with the following exceptions: (1) not eligible for Cost of Living Allowance
(COLA); and (2) not eligible for vacation pay except as was earned and unpaid
prior to the commencement of this Pre-Retirement Program. For purposes of
pension benefits, the Benefit Class Code will be determined using the
twenty-four month look back period as specified in Appendix A of the Delphi HRP,
with said period starting from the last day worked prior to the commencement of
the pre-retirement program. For purposes of life insurance, the amount of life
insurance will be based on the base rate as of the last day worked prior to the
commencement of the pre-retirement program.

  iv)   Within ten (10) business days after the first date on which any
employees are eligible to receive wage payments in accordance with Paragraph 1
.b.iii above, Delphi will establish a segregated payment account (the “Account”)
in the amount of $12 million (the “Ceiling Amount”). The funds in the Account
will be available to reimburse Delphi for the payment of weekly wage payments
(which will be paid through Delphi’s normal payroll process) under Paragraph
1.b.iii. above or for direct wage payments to employees entitled to receive such
payments, as described in this Paragraph.

1 of 5



--------------------------------------------------------------------------------



 



  1.   Delphi shall not draw funds from the Account for purposes of this
Paragraph until a date (the “Permitted Draw Down Date”), which shall be the
later of the Final Election Date or the Adequate Funding Date (see definitions
below). Prior to the Permitted Draw Down Date, payments to satisfy the
obligations to employee participants pursuant to this Paragraph will be drawn
from Delphi’s available cash.     2.   If, on the Permitted Draw Down Date, the
Anticipated Liability is less than the Ceiling Amount, Delphi shall be permitted
to draw such funds out of the Account so that the balance remaining in the
Account is equal to the Anticipated Liability.

The Final Election Date shall be the first of the month following the last day
on which employees at any IUE-CWA-Delphi facility can make an election to
participate in the pre-retirement program described in Paragraph l.b., or sooner
if determined by the IUE-CWA-Delphi National Parties.
The Adequate Funding Date shall be the date on which the Ceiling Amount is
greater than or equal to the Anticipated Liability.
The Anticipated Liability shall be an amount, calculated after the Final
Election Date, sufficient to pay all of the remaining liabilities under
Paragraph l.b.iii. for all employees who have elected to participate in such
program for the full remaining duration of such program. The Anticipated
Liability shall be calculated based on the number of eligible employees, the
remaining duration of the wage payments, and the applicable pay rates.

  3.   The funds in the Account shall be available to satisfy the obligations of
this Paragraph and for no other purpose. The Bankruptcy Court order approving
the Program shall specifically provide that under no circumstances (including
but not limited to conversion of Delphi’s Chapter 11 cases to Chapter 7
proceedings) shall the assets in the Account be available to satisfy the claims
of any party other than the employees. This Program is, in its entirety,
contingent on entry of an order which, to the satisfaction of the IUE-CWA and
Delphi National Parties provides the protections described in this Paragraph.

  c)   Delphi employees who are active or on leave status will be offered lump
sum buyouts to sever all ties with Delphi and GM except vested pension benefits
(exclusive of supplements) on a date no later than January 1, 2007. Employees
(except employees at the Gadsden, Alabama operations) with 10 or more years of
seniority or credited service, whichever is greater, are eligible for $140,000;
employees with three (3) but less than 10 years seniority or credited service,
whichever is greater, are eligible for $70,000; and employees with one (1) but
less than three (3) years of seniority or credited service, whichever is
greater, are eligible for $40,000 (the “Buyout Payments”), paid in lump sum,
less withholdings. Delphi and GM will each pay one-half of the Buyout Payments
due under this paragraph 1.c. Notwithstanding paragraph 3 below, GM will receive
an allowed prepetition general unsecured claim in the aggregate amount of all
Buyout Payments actually paid by GM pursuant to the Program.     d)   The
application period, timing of retirements and buyouts, release dates, and number
of sign-up dates will be determined by Delphi based upon staffing
considerations. These dates may vary by location. In no event will the
application period extend beyond 45 days from the agreed upon roll-out date for
the Program unless mutually agreed by the Delphi-IUE-CWA National Parties.

2 of 5



--------------------------------------------------------------------------------



 



  e)   All participants will be required to sign a release of all claims against
Delphi and GM, except workers’ compensation claims.     f)   An employee may
only select one of the options described in subparagraphs l.a.i, 1.a.ii., 1.b
and 1.c hereof.

  2)   GM, the IUE-CWA and Delphi agree that any employee electing to retire
under option l.a.i , l.a.ii., or 1.b. above or under the New Brunswick Special
Attrition Program dated May 25, 2006 (the “New Brunswick SAP”) will be permitted
to either retire from Delphi or, provided they “check the box”, transition to GM
for purposes of retirement and receive other post-retirement benefits (i.e.,
health care coverage and life insurance benefits) from GM as any other GM
IUE-CWA retiree; provided, however that any health care coverage from GM will be
as amended pursuant to the Health Care Discussions Agreement dated April 10,
2006 between GM and the IUE-CWA (the “Health Care Discussions Agreement”);
provided further that employees who retire under option 1.a.i prior to entry of
the order described in subparagraphs l.b.iv.3 and 3.a hereof will not be
permitted to “check the box.” Any employee choosing option l.b. above will be
considered a Delphi employee until they retire. Employees checking the box who
have 100% of his/her credited service in the Delphi HRP will receive 100% of
their pension benefit from the Delphi HRP. Notwithstanding paragraph 3 below,
any obligations assumed by GM under the “check the box” provisions of this
paragraph shall be conclusively deemed to be comprehended by, included within,
and shall constitute a prepetition, general unsecured claim assertable by GM
against the estate of Delphi Corporation under Delphi’s general indemnity of GM
under the Master Separation Agreement. Neither Delphi Corporation nor any of its
debtor affiliates may object on any grounds to the allowance of such claim;
provided, however, that Delphi Corporation and any of its debtor affiliates
reserve the right to object to the economic value of such claim (in the nature
of assumptions such as discount rate, health care trend rates, mortality, other
withdrawal rates and current and future expected benefit plan design changes).
This limited objection waiver applies to Delphi, only, and not for other parties
in interest, for which all rights are expressly reserved to object to the
allowance of such claim under any grounds other than it was not assertable under
the Master Separation Agreement.     3)   The parties acknowledge the following
matters regarding the Special Attrition Program:

  a)   Delphi’s participation in this Program is subject to the approval of the
U.S. Bankruptcy Court; which approval Delphi will seek promptly at the June 29,
2006 omnibus hearing should this Program be finalized in time for Delphi to file
a motion on ten days notice without objection from the Creditors Committee or as
otherwise permitted by the Case Management Order in Delphi’s Chapter 11 cases.
In the event such participation is not allowed by the Bankruptcy Court, no party
will have any obligations under this Program. GM’s obligations in respect of the
Program are subject to approval of the Program by the U.S. Bankruptcy Court
pursuant to entry of an order that provides for the allowance and/or treatment
of GM’s claims as described in this Program and is otherwise reasonably
satisfactory to GM, Delphi and the IUE-CWA based on the prior special attrition
program order approved in Delphi’s chapter 11 cases.     b)   For the avoidance
of doubt, any obligations assumed by GM under this Program with respect to OPEB
under Paragraph 2 above or active health care and life insurance under 3.d below
shall be conclusively deemed to be comprehended by, included within, and shall
constitute a prepetition, general unsecured claim assertable by GM against the
estate of Delphi Corporation under Delphi’s general indemnity of GM under the
Master Separation Agreement. GM agrees to pay the amounts due under
Paragraph 1.a.i above and to pay 50% of the aggregate amounts due under
Paragraph 1.c above (except for any payments made to participants who are
employed at

3 of 5



--------------------------------------------------------------------------------



 



or retired from Delphi New Brunswick Operations), as well as to assume and pay
OPEB payments to Delphi employees who “check the box” for purposes of
retirement.

  c)   This Program shall not be subject to abrogation, modification or
rejection without the mutual consent of the IUE-CWA, GM and Delphi and the order
obtained in the Bankruptcy Court by Delphi approving this Program shall so
provide. The parties further agree (and the Bankruptcy Court order shall also
provide) that this Program is without prejudice to any party-in-interest
(including the parties to this Program and the official statutory committees
appointed Delphi’s chapter 11 cases) in all other aspects of Delphi’s Chapter 11
cases, including by illustration, Delphi’s and GM’s respective positions in all
commercial discussions and claims matters between them, all collective
bargaining matters involving the parties, in any proceedings under Sections 1113
and/or 1114 of the Bankruptcy Code with respect to the IUE-CWA and under
Section 365 of the Bankruptcy Code with respect to GM’s contracts with Delphi,
in any pension termination proceeding under ERISA and/or the Bankruptcy Code,
and all claims administration and allowance matters.     d)   Nothing in this
Program, the Bankruptcy Court’s approval of such Program, or the performance of
any obligation hereunder, shall limit or otherwise modify (a) Delphi’s rights
under Section 4041 of ERISA, or (b) Delphi’s rights under Section 1113 and/or 11
14 of the Bankruptcy Code with regard to any obligations which pre-existed this
Program (including pre-existing obligations referenced within this agreement),
such as (by way of illustration only) the obligation to maintain the hourly
pension plan or provide retirees or active employees (including
employees/retirees participating in the attrition programs contained in this
Program) with levels of healthcare or other benefits as specified in
pre-existing labor agreements. Under no circumstances shall Delphi freeze its
pension plan covering IUE-CWA represented employees in a manner that prevents
employees in the pre-retirement program described in paragraph 1.b. above or in
the New Brunswick SAP from receiving on-going credited service sufficient to
reach 30 years of credited service. Delphi shall provide the same healthcare and
life insurance coverage to employees participating in paragraph l.b. or in the
New Brunswick SAP that it provides to its other active IUE-CWA employees;
provided, however, that if Delphi reduces or eliminates such coverage provided
to its active IUE-CWA employees, GM shall subsidize such coverage provided to
employees participating in paragraph l.b. above or in the New Brunswick SAP up
to the level provided to GM-IUE-CWA active employees as provided in the
GM-IUE-CWA Health Care Discussions Agreement. Except as otherwise expressly
provided herein, nothing in this Program shall limit, expand or otherwise modify
the rights or obligations of any party under the Benefit Guarantee between GM
and the IUE-CWA.

4 of 5



--------------------------------------------------------------------------------



 



  e)   Nothing contained herein, in the Bankruptcy Court’s approval of this
Program, or the performance of any obligation hereunder, shall constitute an
assumption of any agreement described herein, including, without limitation
(a) any collective bargaining agreement between the IUE-CWA and Delphi or
(b) any agreement between GM and Delphi, nor shall anything herein, in the
Bankruptcy Court’s approval of this Program, or the performance of any
obligation hereunder, be deemed to create or give rise to an administrative or
priority claim with respect to, in favor of, or for the benefit of GM or convert
a prepetition claim into a postpetition claim or an administrative expense with
respect to any party.

(SIGNATURE) [k07680k0768002.gif]
Date: June 16, 2006

5 of 5